Citation Nr: 1036771	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), for the period from February 18, 2005 
through August 30, 2009.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1979.

A November 2005 rating action granted service connection for 
nystagmus with headaches and decreased visual acuity and assigned 
a 70 percent rating effective from February 18, 2005, the 
effective date of the grant of service connection.  This matter 
initially came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision that denied an award of 
TDIU benefits.  The Veteran timely appealed.

In December 2008, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

In November 2009, the RO increased the disability rating for the 
Veteran's service-connected nystagmus with headaches and 
decreased visual acuity to 100 percent, effective August 31, 
2009.

Consistent with the record, the Board has recharacterized the 
appeal as encompassing the issue on the title page.


FINDINGS OF FACT

1.  Service connection is in effect for nystagmus with headaches 
and decreased visual acuity, rated as 70 percent from February 
18, 2005, and rated as 100 percent from August 31, 2009.  Special 
monthly compensation on account of blindness in both eyes with 
5/200 visual acuity or less from August 31, 2009, has also been 
awarded. 

2.  The Veteran has work experience as a truck driver and was 
last employed in 1989. 

3.  For the period from February 18, 2005 through August 30, 
2009, the Veteran has been unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met, for the period from 
February 18, 2005 through August 30, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In view of the Board's favorable decision in this appeal for an 
award of TDIU benefits for the period from February 18, 2005 
through August 30, 2009, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.  

II.  Analysis

Total disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  In determining whether the Veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school 
education, and has had five months of additional education and 
training in industrial electronics.  The Veteran reportedly last 
worked as a truck driver in 1989.  The record reflects periods of 
incarceration from 2004 to 2007.

Service connection is currently in effect for nystagmus with 
headaches and decreased visual acuity.  The RO assigned an 
initial 70 percent disability rating for the period from 
February 18, 2005, to August 30, 2009; and a 100 percent 
disability rating for the period from August 31, 2009.  Special 
monthly compensation has also been awarded on account of 
blindness in both eyes with 5/200 visual acuity or less from 
August 31, 2009.

Pursuant to the provisions of 38 C.F.R. § 4.16(a), the Veteran 
satisfies the threshold percentage requirements of that 
regulatory provision.  The remaining question, then, is whether 
the Veteran's service-connected disability rendered him 
unemployable for the period from February 18, 2005 through August 
30, 2009.

The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether the 
Veteran was capable of performing the physical and mental acts 
required by employment, not whether he could find employment, for 
the period from February 18, 2005 through August 30, 2009.  Van 
Hoose, 4 Vet App. at 363.

In this case, the overall evidence reflects that the Veteran's 
service-connected disability, in and of itself, prevented 
employability for the period from February 18, 2005 through 
August 30, 2009.  The Board notes that, in January 1999, a 
medical examiner found the Veteran to be disabled temporarily 
from November 1999 to May 2000 based solely on his spontaneous 
nystagmus with chronic headaches.  Moreover, records received 
from the Social Security Administration indicate that the Veteran 
had been considered disabled from October 29, 2003; that he had 
not engaged in any substantial gainful activity since then; that 
his impairment of bilateral horizontal nystagmus resulting in 
blindness was considered severe; and that the Veteran could not 
perform his past relevant work.

During a May 2003 VA examination, the Veteran reported that the 
nystagmus had been present on and off since service; and that he 
developed tension headaches, which were quite severe and located 
posteriorly in the head and neck.

In October 2003, a private physician was unable to suggest 
anything that could make the Veteran's nystagmus better; and 
indicated that the Veteran should not be driving with his current 
level of visual acuity.

In August 2004, the Veteran reported that he was unable to read 
correspondence due to his visual acuity.

In March 2005, the Veteran's treating physician indicated that 
the Veteran's oscillopsia and decreased visual acuity were 
significant forms of disability, and that the physician was 
unable to improve the Veteran's visual acuity better than 20/200, 
which was in the range as legally blind.  The Veteran's near 
vision was J16, or also legally blind.

Of note is a report of an October 2005 VA examination, indicating 
that the Veteran's ability to perform precise activities of daily 
living was diminished because of his visual loss.  Visual acuity 
on examination was 20/200 bilaterally.  

Following the Board's December 2008 remand, the Veteran underwent 
VA examinations in February 2009 for purposes of determining the 
total degree of functional and industrial impairment associated 
with the Veteran's service-connected disability.  The Veteran 
reported his vision to be very poor bilaterally.  He came to the 
appointment using a blind cane, and was led by a companion.  One 
examiner opined that, other than the visual, the Veteran did not 
appear to have any additional physical limitations that would 
prevent physical or sedentary employment.  The examiner who 
conducted an eye examination opined that, based on examination 
findings, the Veteran's individual employability would be greatly 
compromised.  The examiner did indicate that many individuals, 
even more visually impaired, have held employment positions 
(sedentary) quite successfully.  The Veteran was scheduled for 
further consultation with another physician.  

During a May 2009 VA eye consultation, the Veteran reported that 
he was legally blind, and that he needed assistance with optical 
aids to read.  The Veteran denied headaches or dizziness, and 
denied any pain or itching of the eyes.  He reported a gradual 
loss of vision, left greater than right.  The Veteran denied any 
vertigo, seizures, gait disturbances, difficulty in coordination, 
tremors, or focal weakness.  He did complain of imbalance at 
times.  The assessment was legal blindness.

In July 2009, the Veteran underwent assessment of vision rehab 
needs.  The Veteran reported that he spent most of his day 
listening to television.  The coordinator indicated that the 
Veteran could benefit by attending a VA residential blind rehab 
training program, but he was reluctant to commit to go away for 
training for a 4-to-6 week period of time.  The Veteran described 
having technology needs relative to getting a scanner to read his 
mail and other print material.  The coordinator indicated that 
the Veteran could benefit from a VA low vision clinic for non-
optical skills evaluation and training to increase activities of 
daily living function and independence.
                                                                                                                                                                                                                                                                            
The Veteran underwent another VA eye examination in October 2009.  
The examiner reviewed the claims file and noted the Veteran's 
medical history.  Visual acuity readings were recorded, and the 
examiner indicated that visual acuity was a subjective 
measurement.  

The Board notes that the February 2009 examiner found the 
Veteran's individual employability to be greatly compromised.  
There is no indication that this Veteran could do some forms of 
sedentary work, although the examiner noted some other visually 
impaired Veterans who could.  Here, another VA examiner indicated 
that visual acuity was a subjective measurement, and there is no 
indication as to whether available forms of sedentary work would 
be anything other than marginal.  Records reflect impairment in 
performing activities of daily living with precision since 
October 2005.  An Administrative Law Judge from the Social 
Security Administration (SSA) determined that the Veteran was not 
able to perform his "past relevant work" from October 2003 when 
he granted the Veteran benefits.  
 
Under these circumstances, the Board finds that the evidence is 
in relative equipoise on the question of whether the Veteran's 
service-connected disability precluded substantially gainful 
employment for the period from February 18, 2005 through August 
30, 2009.  Resolving doubt in the Veteran's favor, the appeal is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

TDIU is awarded for the period from February 18, 2005 through 
August 30, 2009, subject to the regulations governing the award 
of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


